Per, Curiam; :
We are unable to see that the ruling of the court below is in conflict with Commonwealth v. Standard Oil Co., 101 Pa. 119. That company is a foreign corporation, and it was held that it was not the intention of our taxing acts to tax the whole capital stock of such corporations doing business within this commonwealth, irrespective of the place of its investment, but to tax the property of such company, that is to say, its capital stock, to the extent that it brings such property within the state in the transaction of its business. This is the only equitable rule which will secure to the commonwealth its fair proportion of tax, and yet enable such corporations to carry on their legitimate business. For, if a corporation having its situs in one state, and transacting business in every other state of this country, can be taxed in each state to the full amount of its capital stock, the result is confiscation.
The defendant here ¿s a domestic corporation, and it was contended that its capital invested in equipment, used interchangeably on its main line in this state and its leased lines in other states, is not exempt from taxation in this state. The court below held otherwise, and from this decision the commonwealth has appealed.
It is true that the situs of a domestic corporation is in this state, and that for many purposes the domicile of the person, whether natural or artificial, draws to it the personal property belonging to such owner. That this is so as to such intangible property as is not the subject of taxation elsewhere, such as money at interest, may be conceded; but for the purposes of taxation tangible personal property has a situs wherever it may be found. Hence it was held in Pullman’s Palace-Car Co. v. Commonwealth, 107 Pa. 156, the said company being a foreign corporation, that the proportion of the capital stock of the company, invested and used in Pennsylvania, is taxable *104here, and that the amount of the tax may be properly ascertained by taking as a basis the proportion which the number of nuiles operated by the company in this state bears to the whole number of miles operated by it, without regard to the question where any particular car or cars are used; this court saying in its opinion: “ They (the cars) are operated within this state. They are daily passing from one state to the other. They are used in performing the functions for which the corporation was created. The fact that they were also used and operated in other states, cannot wholly exempt them from taxation here.” This case has recently been affirmed by the Supreme Court of the United States, although the report of the case has not yet reached us.* On the other hand, we held in Commonwealth v. Dredging Co., 122 Pa. 386, that the dredges which were the subjects of the controversy were taxable at the situs of the company, for the reason that, although wholly used outside of the commonwealth, they did not remain in any one place long enough to render them liable to taxation there, this court saying in its opinion: “ From the nature of the business, it is in one place to-day and in another to-morrow, and hence not taxable in the jurisdiction where temporarily employed. It follows that, if not taxable here, it escapes altogether.”
It may be that in the case of a domestic corporation the commonwealth would have the power»to tax its entire capital stock, no matter where found or how invested, and notwithstanding that the whole or the greater portion of its stock was invested in tangible property, located and used in other states and liable to taxation by the laws of those states. But the commonwealth is not a bandit with a pistol at the throat of every property owner. On the contrary, she imposes no greater burdens than the necessities of the state require; and she endeavors, at least, to impose those burdens in as equitable a manner as the wisdom of the legislature and the difficulties of the subject admit.
We do not think it was error for the learned court below to hold that the defendant was not liable to taxation by this state on its interest in the Warren railroad. That road is wholly outside of the state; and, whatever the defendant’s interest *105therein may be, it is liable to taxation by the state of New Jersey. We think it comes within the principles above indicated.
Judgment affirmed.

 Pulman’s Pal.-Car Co.v. Pennsylvania, 141 U. S. 18.